Birdsong, Judge.
The Department of Transportation appeals from the denial of its motion for new trial in this condemnation suit. Appellees have cross-appealed from the order of the trial court vacating and setting aside the judgment of the trial court. Held:
The parties agree these appeals are governed by our decision in Department of Transp. v. Petkas, 189 Ga. App. 633 (377 SE2d 166) (whole court), cert. den. Accordingly, the main appeal and cross-appeal are dismissed and remanded to the trial court with direction to reinstate the original judgment as of May 20, 1988, the date entered, and to take such other corrective action as thereafter may be required.

Appeals dismissed and cases remanded with direction.


Deen, P. J., and Cooper, J., concur.